Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7
Regarding claims 8-14, the closest prior art references of record failed to teach or suggest a method of extracting electrical energy from the earth’s electric field, the method comprising: applying a high voltage electrical impulse to a primary winding of a resonant transformer connected to a ground terminal disposed below the surface of the earth to induce current flow from the ground terminal through the primary winding of the transformer; and converting an alternating current flowing through a secondary winding of the resonant transformer to a direct current in combination with other limitations recited in the claimed invention. 
H. Plauson (US 1,540,998) discloses a conversion of atmospheric electric energy to usable power comprising inductive coupling for a motor circuit which is connected with the secondary winding of the transformer, a spark gap coupled between the earth ground and antenna and capacitors coupled in parallel with the primary winding of the transformer. 
However, none of the prior art references of record or H. Plauson discloses the all limitations recited above in claims 1-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/16/21


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836